Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 9-13, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are USPN 2931674, Davies, USPN ,0837439 Wallace 439, and USPN 0853828 Wallace 828, which teach various aspects of a segmented saw having the features as set forth in the claims and noted in the previous Office action mailed on 5/4/22, in particular with regard to Davies.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the segmented saw includes a key and a latch which are deflected perpendicularly away from a cutting plane of the saw to attach the segments to one another, while also including a fulcrum connection between a separate head and receiver of the segments, which fulcrum is within the working plane of the saw.  Davies discloses a key and latch arrangement which is deflectable perpendicular to the cutting plane, but lacks a fulcrum connection between a separate head and receiver of the segments, which fulcrum is within the working plane of the saw.  Each Wallace reference includes a fulcrum connection between a head and receiver of segments of a saw, which fulcrum is within the working plane of the saw; but lacks a key and latch arrangement which is deflectable perpendicular to the cutting plane. There would be no reason to combine the features of these references without the use of impermissible hindsight.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  
Response to Arguments
Applicant’s arguments, see remarks, filed 7/13/22, have been fully considered and are persuasive.  Applicant argued that none of the cited art discloses either alone or in combination disclose that a segmented saw includes a key and a latch which are deflected perpendicularly away from a cutting plane of the saw to attach the segments to one another, while also including a fulcrum connection between a separate head and receiver of the segments, which fulcrum is within the working plane of the saw. As such the claims as submitted are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724